DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 29, 2022.
Claims 1 – 4, 7 – 11, and 13 – 18 have been amended and are hereby entered.
Claim 19 has been added.
The amendment to the specification filed on July 29, 2022 is hereby entered.
Claims 7 – 12 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a knitted or woven body.
Additionally, claims 13, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 1, 3 and 4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed December 27, 2021.  However, Examiner notes that the status identifiers for claims 13, 15, and 16 are incorrect as they do not properly reflect the current status of the claims.  Future submissions to the Office should correctly identify the claims as “withdrawn – currently amended” as opposed to the “currently amended.”
Claims 1 – 6, 14, and 17 – 19 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed February 16, 2022, April 4, 2022, and April 25, 2022, have been considered. Signed copies of the corresponding 1449 forms have been included with this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 has been added and requires that “an amount of a fiber other than the fiber from a fibroin derived protein and the regenerated cellulose fiber is less than 5% by mass.” Applicant points to [0021] of the specification for support for the new claim. Examiner notes that the support appears to be in [0022] of the specification as filed. This paragraph states that “The amount of the other fiber in the blended yarn may be, for example, 5% to 30% by mass.” The specification appears to suggest that 5% is the minimum amount of the third fiber present. Therefore, the limitation that a third fiber be present in an amount of less than 5% by mass does not appear to be supported by the specification as filed and appears to constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 - 4, 14, and 17 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 – 4, 14, and 17 – 18 refer to “the fiber.” However, the claims depend on claim 1, which requires both a fiber from a fibroin derived protein and a regenerated cellulose fiber. It is unclear which of these two fibers or both the claims are referring to.
For examination purposes, the claim is interpreted as reading on either fiber.
Claims 14, 17, and 18 require that “the fiber comprises a derived protein.” It is unclear if this derived protein is separate from the “fibroin derived protein” of claim 1 or if the derived protein is the fibroin protein.
For examination purposes, the claim is interpreted to read on the fibroin protein.
Claim 19 recites than “an amount of a fiber other than the fiber from a fibroin derived protein and the regenerated cellulose fiber is less than 5% by mass.” This renders the claim indefinite because less than 5% includes an amount of 0%, so it is unclear if the claim is necessarily requiring a third type of fiber or a third type of fiber within the claimed mass range.
For examination purposes, the claim is interpreted as not requiring a third type of fiber.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijayakumar (Vijayakumar, H.L. et al. "Development of Silk/Lyocell Blended Yarn On Short Staple Spinning System." March 2007).
As per claims 1, 5 and 19, Vijayakumar teaches:
A blended yarn consisting of a fiber from a fibroin derived protein and a lyocell fiber ([Page 2, Paragraph 3]: “In order to make use of waste silk for better applications and to increase its commercial value, authors of this paper have made an effort to produce blended yarn using silk waste…. New eco friendly regenerated fibre Lyocel-LF was used as the other component. Reason for choosing lyocell was, its properties are more compatible with silk than polyester or viscose.” As there is no other fiber, the composition is interpreted as reading on claim 19 wherein the amount of an additional fiber is 0%.)
As per claim 6, Vijayakumar teaches:
A knitted or woven body of the blended yarn according to claim 1 ([Page 6, Paragraph 2]: “The Table 8 shows the knitted fabric properties of silk/lyocell blended yarns.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayakumar (Vijayakumar, H.L. et al. "Development of Silk/Lyocell Blended Yarn On Short Staple Spinning System." March 2007) as applied to claims 1, 5, 6, and 19 above.
Vijayakumar teaches all the limitations of claim 1. Regarding claim 3, Vijayakumar teaches a yarn with a 50:50 blend ratio ([Page 2, Paragraph 3]). However, the blend ratio of Vijayakumar is not taught to be critical.  Additionally, Vijayakumar establishes the known properties of silk, including its lustre, drapability, elegant look and dyeability, in addition to its functional properties including mechanical stability, thermal resistance and hand-related properties, as well as its high cost ([Page 1, Paragraph 2- Page 2, Paragraph 1, Box 2.0]).  Vijayakumar teaches that lyocell was chosen as its comfort related properties are compatible with silk and it has high mechanical properties ([Page 2, Paragraph 3, Box 1.0]).  One of ordinary skill could determine a suitable amount of each of the silk and lyocell, based on the desired balance of properties, such as the desired luster and feel, balanced with the cost, comfort and mechanical properties.  Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to select a desired ratio of fibers, such as that claimed, which ranges from one fiber being present in very minor proportion (5%) to the fibers being present in almost equal ratio (40%), based on the desired properties and aesthetics of the blended yarn and the desired properties in the resulting fabric.   

Claims 4, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayakumar (Vijayakumar, H.L. et al. "Development of Silk/Lyocell Blended Yarn On Short Staple Spinning System." March 2007) as applied to claims 1, 3, 5, 6 and 19 above, and in view of Lewis (US20050010035A1).
As per claims 4 and 14, Vijayakumar does not teach:
Wherein the fiber is a modified spider silk fibroin fiber
Wherein the fiber comprises a derived protein wherein the derived protein comprises a domain sequence represented by Formula 1: [(A)n motif-REP]m
The domain sequence has an amino acid sequence with a reduced content of glycine residues, which corresponds to an amino acid sequence in which at least one or a plurality of glycine residues in REP are substituted with other amino acid residues, as compared with a naturally occurring fibroin
Wherein in Formula 1, the (A)n motif represented an amino acid sequence composed of 2 to 27 amino acid residues and the number of alanine residues with respect to a total number of amino acid residues in the (A)n motif is 83% or more, wherein a plurality of the (A)n may have the same amino acid sequence or amino acid sequences different from each other
REP represents an amino acid sequence composed of 10 to 200 amino acid residues, and m represents an integer of 2 to 300, wherein a plurality of REPs may have the same amino acid sequence or amino acid sequences different from each other
Lewis teaches spider silk polypeptides (Abstract). Lewis teaches that spider silk proteins are unique in their high tensile strength and elasticity properties ([0012]). Lewis further teaches that the amino acid sequences in the spider silk proteins can be modified to alter physical properties of the fibroin protein to optimize the properties based on the desired application ([0121]). Lewis teaches that these spider silk proteins can be added into a composite material ([0121]) and used in clothing applications ([0119]).
Lewis teaches that fibroins are dominated by iterations of four simple amino acid motifs: poly-alanine (An), alternating glycine and alanine (GA), GGX (where X represents a small subset of amino acids), and GPG(X)n. The poly-alanine motif is interpreted as reading on the claimed (A)n motif where the percent of alanine in the motif is 100%. The other motifs: GA, GGX, and GPG(X)n are interpreted as reading on the claimed REP sequence. As no specific sequences are required in the claimed REP motifs, and the modified fibroin fiber comprises the claimed Formula 1 sequence, it is the Examiner’s position that the REP motifs can be defined and chosen to encompass naturally occurring fibroin protein.
Lewis teaches that some of the GPGXX units (where G corresponds to glycine) can be replaced with (A)n  regions to provide the silk with increased tensile strength ([0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use modified spider silk polypeptides as the silk fibers in Vijayakumar, because Lewis teaches that spider silk proteins provide unique benefits in terms of their tensile strength and elastic properties ([0012]) and that by modifying their amino acid sequence, the physical properties can be predictably optimized based on the desired application ([0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silk fibers of Vijayakumar to replace some of the GPGXX units with (A)n regions, resulting in the claimed substitution of glycine for other amino acids, motivated by the desire to predictably increase the tensile strength of the silk as taught by Lewis ([0157]).
As per claims 17 and 18, regarding the claimed limiting oxygen index (LOI) and the claimed maximum hygroscopic heat generation, since the prior art combination teaches substantially the same composition as disclosed by Applicant, the properties of LOI and maximum hygroscopic heat generation are considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayakumar (Vijayakumar, H.L. et al. "Development of Silk/Lyocell Blended Yarn On Short Staple Spinning System." March 2007) as applied to claims 1, 3, 5, 6 and 19 above, and further in view of Bainbridge (US20180282937A2).
As per claim 2, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
Wherein a shrinkage rate of the fiber as defined by the claimed formula is more than 7%
Bainbridge teaches textiles comprising protein fibers (Abstract). These fibers can be recombinant silk proteins ([0011]). Bainbridge teaches these protein fibers can be present in a blended yarn ([0023]). Bainbridge further teaches a pre-treatment method where the polypeptide fibers are exposed to water and shrink by more than 20% ([0075 – 0076]). This pretreatment method generates desirable properties such as mechanical properties, aesthetic properties and comfort properties in the resulting threads ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-treat the silk protein fiber of the prior art combination to shrink the fiber by more than 7% as claimed, motivated by the desire to predictably generate desirable mechanical properties, aesthetic properties and comfort properties as taught by Bainbridge ([0089]).

Response to Amendments
Applicant’s amendments to the specification, filed July 29, 2022, caused the withdrawal of the objection to the drawings as set forth in the office action filed February 3, 2022.
Applicant’s amendments to the claims, filed July 29, 2022, caused the withdrawal of the rejection of claims 1 – 6, 14, 17 and 18 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed February 3, 2022.
Applicant’s amendments to the claims, filed July 29, 2022, caused the withdrawal of the rejection of claims 1, 3 – 6, 14, 17 and 18 under 35 U.S.C. 103 as unpatentable over Zhang in view of Lewis as set forth in the office action filed February 3, 2022.
Applicant’s amendments to the claims, filed July 29, 2022, caused the withdrawal of the rejection of claim 2 under 35 U.S.C. 103 as unpatentable over Zhang in view of Lewis and further in view of Bainbridge as set forth in the office action filed February 3, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6, 14, and 17 – 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789